Citation Nr: 0421520	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  99-06 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for hypertension (HTN).  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A review of the evidence of record discloses that, by rating 
decision dated in January 1999, service connection for HTN 
was granted.  A 10 percent disability evaluation was 
assigned, effective September 29, 1998, the date of receipt 
of the veteran's claim.  The Board has continued the issue as 
entitlement to an increased evaluation since service 
connection has been granted.  The veteran is not prejudiced 
by this naming of the issue.  The Board has not dismissed the 
issue, and the law and regulations governing the evaluation 
of the disability is the same regardless of how the issue has 
been phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  In subsequent years, the Board remanded the claim 
for additional development in June 2000, January 2001, and 
July 2003.  

The veteran appeared at a hearing with a Veterans Law Judge 
in March 2000.  In July 2003, the veteran was advised that 
the Veterans Law Judge who held the hearing in March 2000 was 
no longer employed at the Board and the veteran was offered 
the opportunity for a new hearing.  In statements dated in 
January and February 2004, the veteran and his representative 
requested that the claims file be sent to the Board for 
adjudication.  The veteran was schedule to appear at a 
videoconference hearing with a Veterans Law Judge in March 
2004; however, the veteran failed to report.




FINDING OF FACT

The veteran's hypertension is controlled when he takes his 
medication and is not manifested by diastolic blood pressure 
readings predominantly of 110 or more; or systolic blood 
pressure readings predominantly of 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension since the date of establishment of service 
connection have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a VCAA letters in March 
2001 and August 2003 and a supplemental statements of the 
case (SSOCs) in November 2001 and December 2003, as well as 
by the discussions in the previously issued statement of the 
case (SOC) in March 1999, an additional SSOC in August 2000, 
and Board remands in 2000, 2001, and 2003.  By means of these 
documents, the veteran was told of the requirements to 
establish increased ratings, of the reasons for the denial of 
his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The August 2003 letter and December 2003 
specifically notified the veteran what evidence was of 
already of record and that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  In several statements of record, the veteran 
requested that his claim be sent on to the Board.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In January 1999, prior to the enactment of the 
VCAA, the RO assigned a 10 percent rating for service-
connected HTN.  The veteran was subsequently provided VCAA 
notice in March 2001.  Following this initial notice, he was 
provided VCAA notice on subsequent occasions.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran's claim was initially denied prior to the 
enactment of the VCAA; however, after VCAA was enacted, he 
received, on more than one occasion letters explaining VCAA, 
and his claim was subsequently readjudicated based upon all 
the evidence of record.  Accordingly, VCAA regulations are 
met.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private outpatient records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examination was conducted in February 2003 and the 
record is replete with treatment records that contain blood 
pressure readings.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to veteran in developing the 
facts pertinent to his claims is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Increased Ratings

The veteran's hypertension is currently rated as 10 percent 
disabling under DC 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  He 
contends that a higher evaluation is warranted.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

As this is an initial rating case, on the granting of service 
connection, the Board has considered whether "staged ratings" 
(i.e., difference percentage ratings for different periods of 
time, based on the facts found) are warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the service-connected hypertension is evaluated 
under Diagnostic Code 7101 for hypertensive vascular disease. 
Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive 
vascular disease is defined either as hypertension or as 
isolated systolic hypertension.  Hypertension is defined as 
diastolic blood pressure predominately 90 mm or greater, and 
isolated systolic hypertension is defined as systolic blood 
pressure predominately 160 mm or greater, with a diastolic 
blood pressure of less than 90 mm.  This code requires that 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, be evaluated as 
part of the condition causing hypertension rather than by a 
separate evaluation (as hypertension).

 Under the Diagnostic Code 7101, a 10 percent evaluation is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic pressure 
is predominantly 100 or more; systolic pressure is 
predominantly 160 or more; or where continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure of predominantly 100 or more.  A 20 
percent evaluation requires the diastolic pressure 
predominantly 110 or more or the systolic pressure 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure predominantly 120 or more.  Finally, a 60 
percent rating is assigned for diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2003).

The claims file is replete with private and VA treatment 
records reflecting continued treatment for hypertension since 
separation from military service.  When service connection 
was initially granted and a 10 percent was assigned by rating 
decision in 1999, the medical evidence showed inservice 
diagnosis of this condition.  Postservice records included 
private records and VA examination in 1998.  These reports 
reflect a diastolic pressure that was predominantly 100 or 
more but less than 110.  The systolic pressure was 
predominantly 160 or less and not near the 200 readings 
required.  For example, the VA exam report shows blood 
pressure readings of 160/104, 156/98, 144/94, and 156/100.  

Subsequently dated private and VA records dated through 2000 
show that the veteran was on numerous medications to control 
his hypertension.  His blood pressure was measured on many 
occasions over the years as indicated in the claims file.  A 
review of these readings reflects that his diastolic blood 
pressure occasionally was higher than 110.  However, on most 
occasions, his diastolic blood pressure was less than 110.  
His systolic blood pressure was recorded above 200 on only 
one occasion (in October 1999).  In more recent years, VA 
treatment records show that his blood pressure readings have 
continued in this vein (diastolic less than 110 and systolic 
less than 200).  

Specifically, the evidence of record between January 2001 and 
January 2003 indicates that the veteran's hypertension was 
primarily manifested by diastolic blood pressure readings 
ranging from the 82 to 108 and systolic blood pressure 
readings primarily ranging from the 140s to the 180s with the 
need for continued use of two anti-hypertensive medications.  
There were three readings with diastolic blood pressure over 
110 and one systolic reading over 200.  They were as follows:
209/127 in 8/01, 167/111 in 3/02, and 184/117 in 4/02.  On at 
least one of these occasions, it was noted that the veteran 
had not taken his medication and there were other notations 
of record indication medication compliance questions.  

When examined by VA in February 2003, it was noted that the 
veteran was on medication for his hypertension.  His average 
pressure was currently ranging from 140-150 in systolic and 
between 85-95 in diastolic.  It was noted that cardiac 
catheterization had been normal.  He weighed 414 pounds.  He 
blood pressure was recorded as 187/109.  When standing, it 
was 189/104 and 204/109, when reclining.  Examination of the 
heart was interpreted as normal.  With 2 more days of blood 
pressure monitoring, it was noted that on the 2nd day, his 
blood pressure was 180/110 and 168/91.  On the 3rd day, it 
was 157/91 and 182/94.  Chest X-ray was normal, and 
electrocardiogram (EKG) revealed nonspecific T-wave 
abnormality, but otherwise unremarkable.  

Additional blood pressure recordings of record from April 
2003 to November 2003 ranging from 84 to 90 diastolic and 160 
to 161 systolic.  Physicians' notes indicate that the veteran 
is continuing to take medication for his hypertension.

While the Board notes the veteran's use of medications to 
control his hypertension, this is not a criterion for higher 
evaluation.  While the Board acknowledges that there were 
three findings of diastolic readings above 110 over a little 
over a 1-year period.  The Board finds that in view of the 
amount of blood pressure readings of record during the same 
time and notations indicating noncompliance with medication, 
the Board finds that three readings are not predominant.  In 
the absence of findings establishing diastolic pressure 
readings predominantly of 110 or more or systolic pressure 
readings predominantly of 200 or more, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for the veteran's hypertension.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  
In this case, the Schedule is not inadequate.  The Schedule 
provides for a rating in excess of 10 percent for the 
service-connected hypertension if certain criteria are met; 
here, these criteria were not met.  In addition, it has not 
been shown that the service-connected hypertension required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for hypertension is not warranted under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  For the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



